Order filed September 26, 2016.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00672-CV
                                  ____________

  HOUSTON METRO ORTHO AND SPINE SURGERY CENTER, LLC,
                        Appellant

                                        V.

      RICHARD FRANCIS, M.D., SPINAL TECHNOLOGIES, LLC,
      NORTHSTAR HEALTHCARE ACQUISITIONS, LLC, JUANSRICH
         LTD., AND JUANSRICH MANAGEMENT, LLC, Appellees


                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-24460

                           ABATEMENT ORDER

      On August 12, 2016, the trial court signed an Amended Order that: (1) granted
Defendant Northstar Healthcare Acquisitions, LLC’s Motion for Summary
Judgment, and (2) granted Plaintiff-Appellant Houston Metro Ortho and Spine
Surgery Center, LLC permission to appeal that summary judgment.
      Also on August 12, 2016, Appellant filed its Eighth Amended Petition in the
trial court, which omitted Northstar Healthcare Acquisitions, LLC (Northstar) as a
defendant and omitted Appellant’s previously pled claim against Northstar for
tortious interference against which the trial court granted summary judgment.

      On August 29, 2015, Appellant, pursuant to section 51.014(f) of the Civil
Practices and Remedies Code, filed with our court a petition for permission to appeal
the Amended Order.

      On September 6, 2016, Appellees Richard Francis, M.D., Spinal
Technologies, L.L.C., Juansrich Ltd. and Juansrich Management, LLC filed a
motion to dismiss Appellant’s petition for permission to appeal for mootness,
arguing that Northstar was no longer a party as a result of the filing of the Eighth
Amended Petition. Northstar joined the motion to dismiss.

      Also on September 6, 2016, Appellant filed in the trial court a Ninth Amended
Petition that re-alleges its claim for tortious interference against Northstar.

      Northstar indicates it has filed in the trial court a motion to strike the Ninth
Amended Petition that re-alleges the tortious interference claim against Northstar.
We request the trial court to rule on the motion to strike the Ninth Amended Petition.
We abate this case until after the trial court’s ruling on Northstar’s motion. The
prevailing party on the motion should provide this court with the trial court’s order.



                                                    PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.